Citation Nr: 0627199	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker






INTRODUCTION

The veteran served in the Merchant Marine between July 1942 
and April 1943, and in the U.S. Navy from September 1943 to 
March 1946.  

This appeal, which has been advanced on the docket, comes to 
the Board of Veterans' Appeals (Board) from a November 2004 
rating decision, which increased the veteran's noncompensable 
rating for bilateral hearing loss to 10 percent.  The Board 
remanded the case in February 2006 for further development.  
Having completed the development, it has been returned to the 
Board for adjudication. 


FINDING OF FACT

For VA purposes, the most recent audiology evaluation shows 
the veteran to have Level III hearing loss in the right ear, 
and Level IV in the left ear.


CONCLUSION OF LAW

The criteria for a higher evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155 (West 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86; Diagnostic Code § 6100 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings that are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. 4.2.

VA disability compensation for impaired hearing is derived 
from applying a objective, mechanical formula, which involves 
the application in sequence of two tables.  See 38 C.F.R. § 
4.85(h), Table VI, Table VII.  Table VI correlates the 
average pure tone sensitivity threshold (derived from the sum 
of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by 
four) with the ability to discriminate speech, providing a 
Roman numeral to represent the correlation.  Each Roman 
numeral corresponds to a range of thresholds (in decibels) 
and of speech discriminations (in percentages).  The table is 
applied separately for each ear to derive the values used in 
Table VII.  Table VII prescribes the disability rating based 
on the relationship between the values for each ear derived 
from Table VI.  See 38 C.F.R. § 4.85.

Table VIa is alternatively used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the pure tone threshold average.  Table VIa will be used 
only in specific circumstances.  The first is when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. 
§ 4.85(c) (2005).  The second circumstance is when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
38 C.F.R. § 4.86(a) (2005).  The third circumstance is when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b) 
(2005).  In the second and third circumstances, the Roman 
numeral designation for hearing impairment used will be the 
highest result from Table VI or Table VIa.  38 C.F.R. § 4.86 
(2005).  In any circumstance, each ear will be evaluated 
separately.

The most recent audiological evaluation, March 2006 had the 
following pure tone thresholds, in decibels:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
50
70
70
61.25
LEFT
60
60
75
75
67.5

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear, and 76 percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss ranging between 58 and 65 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the right ear is III.  Using the same 
formula, the numeric designation for the left ear is IV.  
Next, Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of III for the right ear and IV 
for the left ear, the point of intersection on Table VII, 
shows the veteran is only entitled to a 10 percent evaluation 
for his service-connected bilateral hearing loss.  See 38 
C.F.R. § 4.85, Table VII.

With regard to Table VIa, although using Table VIa would 
result in a numeric designation of V for the left ear because 
the pure tone threshold at each frequency is more than 55 
decibels, the result when applied to Table VII is still a 10 
percent evaluation because the right ear is still only 
designated as Roman numeral III.  There are no other 
indications to use table VIa.

As such, the preponderance of the evidence is against the 
veteran's claim for a higher evaluation for his service-
connected bilateral hearing loss, and the appeal is be denied

II. Duty to notify and assist

The Board finds that VA has satisfied its duty to notify and 
assist pursuant to law and regulation.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO sent 
correspondence to the veteran in November 2004, which 
discussed evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and notice of the need for any evidence in the veteran's 
possession.  Furthermore, in a May 2006 supplemental 
statement of the case, the RO provided information regarding 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  VA records are associated with the file, and there 
is no indication that relevant evidence exists that has not 
been already obtained.  Two VA examinations were conducted, 
with the last following remand; both reports were reviewed 
and are associated with the file as well.  Thus, VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


